FERGUSON, Judge.
There is competent and substantial evidence in the record to support the trial court’s determination that appellee, the natural father of the minor child born out of wedlock, had not abandoned the child after the mother’s death, but in fact had contributed to the child’s support in a repetitive, customary manner. Section 63.062, Fla.Stat. (1979). Therefore, appellee had standing to contest the petition for adoption of the child filed by appellants, relatives of the deceased mother. On these facts the “best interest of the child” doctrine will not operate to terminate the paramount custody rights of the natural parent. Nelson v. Herndon, 371 So.2d 140 (Fla. 1st DCA 1979).
Affirmed.